AO 106 (Rev. 04/l0) Application for a Search Warrant

 

UNITE-D STATES DISTRICT CoURT

for the

Northern District of Ohio MAG JUDGE GREENBERG

1.17 MJ liZOii-

CaseN o-¢S"‘l-i‘-Md+‘i%

In the Matter of the Search of

(Briejly describe the property to be searched
or identijj) the person by name and addl'ess)

929 Township Road 2375
Perrysvi||e, Ohio 44864

1 APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenzzjj) the person oz describe the
propel iy to be seal chea' and give its localion).'

SEE ATTACH|\/IENT A, Which` is incorporated herein by referenoe.

 

located in the Northem DiStriC'f Of 0th , there is now concealed (idenrijj/ the
person or describe the property to be seizeaQZ 1 1

SEE ATTACH|\/|ENT B, Which is incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
E{ evidence of a crime;

i!{contraband, fruits of crime, or other items illegally possessed;
U{property designed for use, intended for use, or used in committing a crime;
|Il a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Coa'e Seciion Ojjfense Description
18 U.S.C. 22-51(3) . Sexua| Exploitation of Children

The application is based on these facts:

SEE AFF|DAVIT, which is incorporated herein by reference

|!{ Continued on the attached sheet.

l:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant ’s signature

Bryan J. Allen, FBl rask Force officer

Printed name and title

 

Sworn to before me and signed in my presence

Date: d 'Qf Q»[ 2 7 q U»WLZ» D f §/

Jua’ge s signature<_)

City and grate; C|eveland, Ohio Jonathan Greenberg, U.S. |\/lagistrate Judge

Printed name and title

 

 

ATTACHl\/[ENT A
929 Township Road 23 75

Perrysville, Ohio 44864
The residence is described as a white in color single family dwelling with a two car detached
garage. The front door is located on the north side of the residence and the side door is located

on the east side of the residence The mail box is located at the end of the driveway and has the

numbers 929 TWP 2375 on the side.

 

 

ATTACHMENT B
Particular Things to be Seized
l. The Samsung Gusto 3 cellular telephone assigned call number 360-210-2360 and or ESN
A00000477F7856(the “target telephone”) whose service provider is Verizon Wireless, a
wireless telephone service provider headquartered at 180 Washington Valley Road;

Bedminster, NJ 0792l.

 

AFF|DAV|T
i, Bryan J. Alien, a Task Force Officer with the_Federai Bureau of investigation (FBi),

Cieveiand Division, being duly sworn, depose and state as foilows:

i. l have been employed as a Canton Poiice Officer for approximately twenty-two years,
l and am currently assigned to the Cieveiand Division, Canton Reside_nt Agency's Child
Expioitation Task Force. Whiie employed by the Canton Poiice Department and
assigned to the FB|, i have assisted in the investigation of federal criminal violations
related to Vio|ent Crimes and the FBi’s innocent images Nationai initiative, which
investigates matters involving the online sexual exploitation of children. l have gained
experience through training at the FBi’s innocent lmages Nationai initiative training
center and everyday work related to conducting these types of investigations
2. As a task force officer having received a Speciai Deputization from the United States
i\/iarshai’s Office, i am authorized to investigate violations of laws of the United States
and to execute warrants issued under the authority of the United .States.
3. i am investigating the activities of an individual using the cellular device bearing
number 360~210-2360 and/or i\/iobiie Equipment identifier (i\/iEiD) a00000477f7856.
As wiii be shown beiow, there is probable cause to believe that someone using the
cellular number and/or device with the above i\/iEiD has used this devicein the sexual
exploitation of children, in violation of Titie 18, United States Code, Sections 2251(a).
i am submitting this affidavit in support of a search warrant authorizing a search of
929 Township Road 2375, Perrysviiie, Ohio 44864 (the Premises), and the person of
i\/iichaei D. Nixon (the Person) and is more particularly described in Attachment A, for
the items specified in Attachment B hereto, which items constitute instrumentalities

fruits, and evidence of the foregoing Vioiations. i am requesting authority to search

 

the entire Premises, including a two car detached garage,'where the.item specified in
Attachment B may be found, and to seize the item listed in Attachment B as an
instrument, fruit, and evidence of crime.

Since this affidavit is being submitted for the limited purpose of securing a search
warrant, i have not included each and every fact known to me concerning this
investigation l have set forth only the facts that l believe are necessary to establish
probable cause to believe that evidence, fruits, and instrumentalities of the violation
of Titie 18, United States Code, Section 2251(a), are presently located at 929
Township Road 2375, Perrysvilie, Ohio 44864. The facts in this affidavit come from
my personal observations my training and experience, and information obtained from

other agents and witnesses
STATUTORY AUTHOR|T¥

This investigation concerns alleged Vioiations of Titie 18, United States Code,

k Sections 2251 (a), relating to material involving the sexual exploitation of minors. 18
U.S.C. § 2251(a) prohibits a person from using, persuading, inducing, enticing, or
coercing a minor to engage in sexually explicit conduct for the purpose of producing
a visual depiction of such conduct, and the visual depiction was produced or 1 1
transmitted using materials that have been mailed, shipped or transported in or

affecting interstate or foreign commerce by any means, including by computer
DEF|N|T|ONS

The following definitions apply to this Affidavit and Attachment B to this Affidavit:
a. “Chiid Pornography” as used herein, includes the definition in Titie 18 U.S.C.

§ 2256(8) (any visual depiction of sexually explicit conduct where (a) the

 

production of the visual depiction involved the use of a minor engaged in
sexually explicit conduct, (b) the visual depiction is a digital image, computer
image, or computer-generated image that is, or is indistinguishable from, that
of a minor engaged in sexually explicit conduct, or (c) the visual depiction has
been created, adapted, or modified to appear that an identifiable minor is ~
engaged in sexually explicit conduct), as well as any Visual depiction, the
production of which involves the use of a minor engaged in sexually explicit
conduct (see Titie 18 U.S.C. §§ 2252 and 2256(2)).

b. “Visuai depictions" include undeveloped film and videotape, and data stored
on computer disk or by electronic means, which is capable of conversion into

a visual image. See Titie 18 U.S.C. § 2256(5).
BACKGROUND OF THE lNVEST|GAT|ON

On Thursday November 16, 2017, the |Vletropoiitan Police Department for the
District of Columbia (MFDC) was contacted by the parents of the Child Victim, a ten
year old femaie, who resides in the District of Columbia (hereinafter referred to as
“CV”). CV’s parents reported'that CV was contacted on her cellular phone by an
UNKNOWN PERSON, via text from a cellular phone (the “Target Celiuiar Device”)
which was assigned telephone number 360-214~1406. CV,’s parents reported that
the UNKNOWN PERSON asked CV to send nude images. CV complied with the '
UNKNOWN PERSON’s request and, in return, the UNKNOWN PERSON sent
pornographic images to CV. After the initial report was taken, the case was referred
to the l\/lPDC-Youth Division and was assigned to Detective Timothy Paichak for

follow up investigation

 

10.

\

On Thursday November 16, 2017, Detective Paichak interviewed CV. CV provided
the following information: On Sunday, November 12, 2017, at approximately 11:00
Al\/l, CV received an unsolicited text from an UNKNOWN PERSON using the cell
number 360-214~1406. The initial text messages included images of a teenage giri.
CV described the images as depicting a Caucasian female with long brown hair.
Although CV did not recall the order of the images, she described them as depicting
a teen girl with long brown hair wearing panties, and an image of a girl’s buttocks
(CV believes this to be an image of the girl previously described). CV responded,
“ewww why are you sending pictures of your butt.” The UNKNOWN PERSON
responded: "piease don’t tell.” The UNKNOWN PERSON introduced himself/herself
as Emily. CV told the UNKNOWN PERSON her real name and age (10) but in a
subsequent text, CV indicated that she was 8. The UNKNOWN PERSON asked CV
what school she attended CV did not respond_or provide the UNKNOWN PERSON
with any other additional identifying information

On either i\/londay, November 13, 2017, or Tuesday, November 14, 2017, the
UNKNOWN PERSON re-initiated contact with CV. in one of the text messages, the
UNKNOWN PERSON indicated that he/she had helped eleven year-olds in the past
CV could not recall the details of this particular text conversation but did recall that
the UNKNOWN PERSGN asked CV to send an image of herself in undenrvear. CV
responded, “you go first.” The UNKNOWN PERSON sent CV an image of a girl in

her bra and panties. The image appeared to be of the same girl as the one that the

- UNKNOWN PERSON had sent to CV on Sunday, November 12.

CV reciprocated and sent an image of herself to the UNKNOWN PERSON wearing
panties and a shirt (she did not recall what shirt she was wearing). The UNKNOWN

PERSON requested another image of CV. CV told the UNKNOWN PERSON to

 

11.

12.

13.

send an image first. The UNKNGWN PERSON sent CV an image of a girl with no
pants or panties on with her legs slightly spread exposing her bare vagina. The

UNKNOWN PERSON requested that CV send him /her a similar picture CV took a

~ picture of herself lying on her bed with no panties on, with her legs slightly spread.

She then sent the image to the UNKNOWN PERSON. The UNKNOWN PERSON
next sent an image of a topless girl to CV and again requested a similar picture from
CV in return CV complied with the request and took an image other bare breast
sending it to the UNKNOWN PERSON. These images were taken and sent while
CV was at her home, located in the District of Columbia. CV, moreover, was in the
District of Columbiafor every communication she had with the UNKNOWN
PERSON. 1

The UNKNOWN PERSON subsequently requested even more pictures from CV.
This time, CV told the UNKNOWN PERSON that she did not feel comfortable and
attempted to discontinue contact with the UNKOWN PERSON. The UNKNOWN
PERSON indicated that he /she would be willing to discontinue contact with CV in
exchange for the contact names, phone numbers, and school information of her
friends. The UNKNOWN PER8ON then threatened CV, stating that if CV did not
provide the UNKNOWN PERSON with the requested information, he /she would
send the images CV previously'provided to CV’s school. Terrified, CV erased all of
the text messages exchanged with the UNKNOWN PERSCN and reported the
incident to her mother.

At the conclusion of the interview, Detective Palchak took possession of CV’s
cellular phone and obtained consent to search the phone from CV and her parents
On November 16, 2017, l\/lPDC Detective Jeremiah Johnson conducted a forensic

extraction of data from CV’s cellular phone. The examination resulted in the

 

recovery of some of the deleted text messaging between CV and the TARGET

TELEPHONE. The conversations were sexually explicit The following is an excerpt

of the extracted text message communications between the Target Ceilular Device

(“TCD”) and CV’s cellular phone:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date, Time -Sender Content

11/14/2017 10:11 Pl\/l TCD You here.

11/14/2017 10;11 PM cv Yep

11/14/2017 10:13»Pl\/l TCD Did you feel the little bump at the top put your

- finger on the bump hold it on it k.

11/14/2017 10:13 Pl\/l CV Umm...

11/14/2017 10:13 Pl\/l CV K

11/14/2017 10:43 Pl\/l TCD That tiny little hole you see is where your pee come
out js.

11/14/2017 10:44Pl\/l CV K l’ll try...

11/14/2017 10:44 Pl\/l TCD The bigger hole is your pu'ssy that is where a guy

f sticks his dick when you fuck k.

,11/14/2017 10:45Pl\/l TCD k don’t worry this is your first time ever your doing
great k.

11/14/2017 10;49 Pl\/l TCD - You cut your clit out of the pic. That is the most
important part js. Lick your fingers rub your clit that
bump rub in a circular motion press down on your

11/14/2017 10:49 Pl\/l TCD Clit when'rubbing. You will start too feel some
tingling in your body feels great too.

11/14/20~17 10;49 Pl\/l CV Ok?...NO

11/15/2017 12:57 Pl\/l TCD name age number what school too k. Noone will
never know that you gave me the numbers pinky
promise sis.

11/15/2017 6:39 Pl\/l TCD Hey sis talk to me please.

11/15/2017 11:34 Pl\/l CV l Ai\/l scared….

1,1/15/2017 11:35 Pl\/l. TCD l know your 10yo you think bout guys girls things

 

 

 

girls your age think bout. Yes sex too sis. l know
you have done things with yourself too. You told
me. .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/15/2017 11:36 Pl\/l TCDl You have fr.
11/15/2017 11:36 PlVl TCD Lets trade nudes 4 for panty pics k. Do you have
_ any spandex shorts or shorts sis.

11/15/2017 11:38 Pl\/l CV No l am not doin that

11/15/2017 11:87 Pi\/l CV l am bout to call my mom l am scared

11/15/2017 11:37 Pl\/i CV Fr l am soooo Scared

11/15/2017 11:37 Pl\/l TCD Then l want 5 girls names age numbers noone will
ever know promise sis. That was our deal either do
the numbers or _pics or were not friends

11/15/2017' 11:38 Pl\/l CV l pick no friends

11/15/2017 11:38 Pl\/l TCD K call her tell her too call me so l can explain what
happened k.

11/15/2017 11:38 Pl\/l~ CV Sis

11/15/2017 11:39 Pi\/l CV Why can’t we just go on with our own business

11/15/201i 11:39 Pl\/l CV And carry on with are lives

11/15/2017 11:39 Pi\/l TCD Why i told you noone would find out who gave me
the numbers K. .

11/15/2017 11:40 Pl\/l CV K but not my sis and you will leave me alone
forever and never bother me again deal

11/15/2017 11:40 Pl\/l TCD Trade pics then V\lould you want nude pics of you

- or parity pics noone can tell who it is fr.

11/15/2017 11:41 Pl\/l CV You can’t do my sis she will defentilty call the
police no joke.

11/15/2017 11:42 Pl\/l CV l will give you three outher girls

11/15/2017 11:42 Pl\/l TCD K deal

11/15/2017 11:42 Pi\/l CV ljust want you to know that u are harassing me...

11/15/2017 11:43 Pl\/l TCD Deal any fake name age number the.deal is off
then that mean l can show your pics if you try too
give fake numbers k.

11/15/2017 11:44 Pl\/l TCD K no sis. l want one at a time the name age
number& what school too.

11/15/2017 11:44 Pl\/l TCD Girls 10yo-14yo only. Tell me if they black white
Hispanic k.

11/15/2017 11:44 Pi\/l CV l am not doin the school

 

 

 

 

 

 

 

11/15/2017 11:49 Pl\/l TCD Nodeal l could find out what school you go too.

Just put your pic out there asking everyone if they
know what school you go to js. Nvm bye.

 

11/16/2017 12:05 Al\/l TCD Fine ignore me then were done i am showing fr

now. l tried too make a deal you promised too give
me 5 girls name age number you lied. Sis last
chance to

 

11/16/2017 12:05 Ai\/l TCD O make a deal or l am showing fr. Not playing l will

 

 

 

 

 

do it.

 

14.

15.

16.

On November 16, 2017, pursuant to an administrative subpoena, Verizon Wireless
indicated that they could not identify a subscriber for 380-214-1406, the number
assigned to the Target Ceilular Device number. However, Verizon did indicate that
the account was activated on or about November 9, 2017. A subsequent telephone
conversation with a Verizon Wireless employee confirmed that the cell number 360-
214~1406 was assigned to a prepaid cellular phone. Law enforcement and public
source data\bases were also queried in an attempt to associate the Target Ceilular
Device with a user. These queries met with negative results

The number 360-214-1406, however, was associated with a complaint filed with the

~ Bellingham, WA, Police Department The Bellingham complainant indicated that on

November 10, 2017, his seventeen-year-old daughter, (hereinafter referred to as
CV-2), received a text from the cell number 360~214-1406. The text wished CV-2 a
happy fifteenth birthday, and mentioned wanting to have a lesbian experience with
CV-2. included with the text was a photograph of a young female’s face, and some
more photographs of female genitalia.

On November 14, 2017, an investigator with the Bellingham, WA Police Department
conducted a review of the contents of the phone previously described The
reviewing investigator provided the following description: “There were three photos

that depicted the alleged senders face§ both in part and in whole. The female

 

17.

18_`

_19.

appeared to be approximately 15-17 years old. For all of the photos with the
exception of one she was fully clothed. Although there were some photos that
depicted explicit attention to her vagina and her breasts, they were still covered by
clothing The one photo that depicted full nudity was a photo of the bare buttock.
This did not have a face shown in the photo therefore it could not be assumed the
depiction of the buttocks were that of the female depicted in the~other photos.”

On November 20, 2017, U.S. l\/lagistrate Judge J. l\/lichael Harvey of the U.S.

- District Court for the District of Columbia issued a sealed search warrant directing

Verizon Wireless to provide historical cell site data for the Target Ceilular Device.
The warrant directed Verizon Wireless to provide prospective cell site and other
location data for the Target Ceilular Device for a period of 30 days, regardless of
whether the cellular number assigned to device was switched to a different number.
On November 21, 2017, Verizon Wireless advised that the cell phone number that
was assigned to the Target Ceilular Device.had been changed. ‘Specifically, Verizon
Wireless advised that on November 20, 2017, the number assigned to the Target

`Cellular Device had been changed from 360-214-1406 to 360-210~2360. Verizon

' Wireless further advised the cell phone device that had been assigned 360-214-

1406 and was now assigned the number 360-210~2360 was assigned a mobile
equipment identifier (l\/lElD) a00090477f7856. An l\/lElD is a globally unique
identifier for a mobile device. lt your affiant’s understanding that it is possible for the
user of the Target Ceilular Device to switch the assigned call number to yet another
call number but the i\/lElD for the device would remain the same`. _

On November 22, 2017, i\/lagistrate Judge Harvey issued a Pen Register order
authorizing federal agents to install and use pen-trap devices to record, decode,

and/or capture dialing, routing, addressing, and signaling information associated

 

20.

21.

22.

23.

24.

with each communication to or from the number 360-210-2360. The order was
served on Verizon Wireless the same day.

SA Kunkle is a member of the Federal Bureau of investigations Ceilular Analysis
Survey Team and has completed-in excess of 400 hours of training in relation to the
analysis of cellular technology. On November 27, 2017, SA Jacob Kunkle was able
to analyze the data provided pursuant to theorder in paragraph'19. Based on SA
Kunkle s analysis he was able to limit the geographical area of the location of the

device to within a 8- mile radius of the cell towers located at State Route 95 and

` County Road 2704 in the Perrysviile, Ohio area.

investigative personnel have conducted a review of the data provided by Verizon
Wireless pursuant to the pen register court order and the geo-location search
warrant The data indicates 360~210-2360 is an active telephone number and is
consistently using cell towers in the vicinity of latitude 40.67_21, longitude j82.3042,
which is located approximately 1.7 miles north east ofPerryville, Ohio.

Also on November 27, 2017, SA Kunkle conducted further analysis of the phone
records obtained from Verizon Wireless and focused on the top 25 most frequent
numbers in contact with 360-210-2360.

SA Kunkle identified only one number, 419-496~9799, that was within the
geographical area of where the device is located. SA Kunkle then conducted a
records search and found that the number 419-496~9799 has been used by l
Courtney Alexis Perry. A search of Facebook records affiliated with Courtney Alexis
Perry by SA Kunkle revealed a photograph of a person identified as l\/lichael
Gregory Nixon.

SA Kunkle had previously conducted a records search of residences located within

the target area as described in paragraph 21. SA Kunkle recognized the name

 

25.

26.

27,

28.

29.

l\/lichael Gregory Nixon from this search as having previously resided at 929
Township Road 2375, Perrysville, Ohio 44864, which is located within the target
area.
A check of the Ohio Law Enforcement Gateway (OHLEG) database revealed
l\/lichael Gregory Nixon, SSN XXX-XX~4287, has a last known address on King
Road in Ashland, Ohio. 1
SA Kunkle further identified l\/lichaei D. Nixon, SSN XXX-XX-3207, as currently
residing at 929 Township Road 2375, Perrysville, Ohio 44864.
A check of OHLEG also identified l\/lichael D. Nixon as residing at 929 Township
Road 2375, Perrysville, Ohio 44864.
The address of 929 Township Road 2875, Perrysville, Ohio 44864 is located within
the geographical range indicated by SA Kunkle is paragraph 21. There is only one
other residence located within the target area. The Affiant has no investigative leads
linking the second residence to the number 360-210~23;60.

CONCLUSlON
Based on the aforementioned factual information your affiant respectfully submits
that there is probable cause to believe that an individual who resides at the
residence described above is involved in the sexual exploitation of children Your
affiant respectfully submits that there is probable cause to believe that an individual
residing in the residence described above has violated Titie 18 U.S.C. §§72251(a).
Additionally, there is probable cause to believe that evidence of the commission of
criminal offenses namely, violations of 18 U.S.C. §§ 22151(a), is located in the
residence described above, and this evidence, listed in Attachment B of this
affidavit, which is incorporated herein by reference, is contraband, the fruits of crime,

or things otherwise criminally possessed, or property which is or has been used as

 

the means of committing the foregoing offenses
30. Your affiant, therefore, respectfully requests that the attached warrant be issued

authorizing the search and seizure of the items listed in Attachment B.

 

Bryan J. Allen
Task Force Officer
Federal Bureau of investigation

Sworn and subscribed before me this 29th Day of November, 2017.

4-1‘¢ r> f Q_,

HONORABLE Jonathan éieenberg
UNlTED STATES i\/lAGlSTRATE JUDGE

 

AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DisTRiCT CoURT

for the .
Northern District of Ohio
In the Matter.of the Search of ) MAG_ JUDGE GREENBERG
(Briefly describe the property to be searched ) -
or identij) the person by name and address) ) Cage No_
929 Township Roed 2375 ) 1 § l z litig J y iii ii
Pei‘l'ySVllle, Oth 44864 § _ " L § f

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the Northern District of Ohio
(identi]fi) the person or describe the property to be searched and give its location)l 7

 

SEE ATTACHl\/lENT A, which is incorporated herein by reference

The person or property to be searched, described above, is believed to conceal (idenrijj) the person or describe the
property to be seized)f '

SEE ATTACHl\/lENT B, which is incorporated herein by reference

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before //)Z'/,B // 7
(not to exceed 14 days)
ii in the daytime 6:00 a.m. to 10 p.m. ij at any time in the day or night as l find reasonable cause has been
established

Uniess delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property Was taken, or leave the copy and receipt at the
place where the property Was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required`by law and promptly return this warrant and inventory to United States Magistrate Judge
Jonathan Greenberg

 

(name)

*Ei I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) l:l for days (nor to exceed 30). `

l:l until, the facts justifying, the later specific date of

Date and time issued: //7??¢/_7 OV;§Q /'/.;L="FZ* D (. c

" Judge’s signature 6

City and state: Cleveland, Ohio Jonathan Greenberg, U.S. Magistrate Judge

Printed name and title

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No. .' Date and time warrant executed.' Copy of warrant and inventory left with.'

 

 

 

[nventory made in the presence of .'

 

Inventory of the property taken and name of any person(s) seized.‘

 

 

Certificatio`n

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge

Date:`

 

Executing ojj'icer ’s signature

 

Printed name and title

 

 

 

ATTACHl\/lENT A
929 Township Road 2375

Perrysville, Ohio 44864 1
The residence is described as a white in color single family dwelling with a two car detached
garage The front door is located on the north side of the residence and the side door is located
on the east side of the residence The mail box is located at the end of the driveway and has the

numbers 929 TWP 2375 on the side.

 

 

ATTACHMENT B
Particular Things to be Seized
l. The Samsung Gusto 3 cellular telephone assigned call number 360-210-2360 and or ESN
A00000477F7856(the “target telephone”) whose service provider is Verizon Wireless, a
wireless telephone service provider headquartered at 180 Washington Valley Road,

Bedminsrer, NJ 0792’1.

 

